FILE COPY

                                                                               NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                               901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                               CORPUS CHRISTI, TEXAS 78401
                                                                               361-888-0416 (TEL)
JUSTICES
                                                                               361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                               HIDALGO COUNTY
  GINA M. BENAVIDES

                                    Court of Appeals
                                                                               ADMINISTRATION BLDG.
  GREGORY T. PERKES
                                                                               100 E. CANO, 5TH FLOOR
  NORA L. LONGORIA
                                                                               EDINBURG, TEXAS 78539
                                                                               956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ               Thirteenth District of Texas                 956-318-2403 (FAX)

                                                                               www.txcourts.gov/13thcoa

                                          February 12, 2015

      Hon. Rachael Chong Walters
      Thompson, Coe, Cousins & Irons, L.L.P.
      700 N Pearl St, Fl 25
      Dallas, TX 75201-2832
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00034-CV
      Tr.Ct.No. CL-14-0614-F
      Style:    MG v. Ellen Dudley, Individually and Agent for McAllen Hospitals, L. P. D/B/A
                McAllen Heart Hospital and McAllen Hospitals, L. P. D/B/A McAllen Heart
                Hospital and Trustaff Travel Nurses, LLC

      Dear Counsel:

             Upon review of the documents in the above cause, it appears that the cross-
      appellants’ (Ellen Dudley and Trustaff Travel Nurses, LLC) appeal has not been timely
      perfected. Pursuant to TEX. R. APP. P. 42.3, you are hereby given notice of this defect
      so that steps may be taken to correct the defect, if it can be done. If, after the expiration
      of ten days from the date this letter, this defect is not cured, this appeal shall be
      dismissed.

                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk


      DER:pf
      cc: Hon. Gerald E. Castillo (DELIVERED VIA E-MAIL)
           Hon. Roberto (Bobby) Rene Garcia (DELIVERED VIA E-MAIL)